F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                         APR 11 1997
                                   TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                             Clerk

 UNITED STATES OF AMERICA,

          Plaintiff-Appellee,
                                                        No. 96-6320
 v.                                               (D.C. No. CR-93-055-T)
                                                        (W.D. Okla.)
 ROBERT KELVIN SOUDERS,

          Defendant-Appellant.


                                ORDER AND JUDGMENT *


Before BRORBY, EBEL and KELLY, Circuit Judges.



      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. The case is therefore

ordered submitted without oral argument.




      *
        This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      Appellant Robert Kelvin Souders, an Oklahoma federal prisoner, filed a

petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2255 (1994) in the

United States District Court for the Western District of Oklahoma. In September

1996, the district court denied Mr. Souders' petition for habeas relief. Thereafter,

the court denied Mr. Souders a certificate of appealability. Mr. Souders now

requests this court to issue a certificate of appealability pursuant to 28 U.S.C.

§ 2253.



I. FACTUAL AND PROCEDURAL BACKGROUND

      In 1993, Mr. Souders pled guilty in the Western District of Oklahoma to

one count of using a communication facility to facilitate conspiracy to

manufacture methamphetamine, in violation of 21 U.S.C. § 843(b), and one count

of using or carrying a firearm during and in relation to a drug trafficking crime, in

violation of 18 U.S.C. § 924(c)(1). The district court sentenced Mr. Souders to

forty-eight months imprisonment for violating 21 U.S.C. § 843(b) and sixty

months imprisonment for violating 18 U.S.C. § 924(c)(1). The court ordered the

sentences to run consecutively.




                                          -2-
      Mr. Souders then filed an appeal with this court challenging, inter alia, the

district court's determination of the drug quantity involved for purposes of

calculating his offense level. See United States v. Souders, No. 93-6280, 1994

WL 363539, at *1 (10th Cir., July 14, 1994). Based on an amendment to U.S.S.G.

§ 2D1.1, we remanded Mr. Souders' appeal to the district court with instructions

to vacate his sentence and to resentence Mr. Souders. Souders, 1994 WL 363539,

at *2. On remand, the district court sentenced Mr. Souders to thirty months

imprisonment for violating 21 U.S.C. § 843(b) and sixty months imprisonment for

violating 18 U.S.C. § 924(c)(1). The court ordered the sentences to run

consecutively.



      Subsequently, in June 1996, Mr. Souders filed his motion to set aside his

conviction and sentence pursuant to 28 U.S.C. § 2255. Mr. Souders argued his

sentence for using or carrying a firearm in relation to a drug trafficking crime

should be set aside because the record established he did nothing more than

passively possess a firearm near drugs. However, the district court concluded Mr.

Souders' own admissions proved he "carried" a firearm as required by 18 U.S.C. §

924(c)(1). Consequently, the district court denied Mr. Souders' petition for a writ

of habeas corpus and denied Mr. Souders a certificate of appealability.




                                         -3-
II. CERTIFICATE OF APPEALABILITY

      Mr. Souders now requests this court to issue a certificate of appealability.

28 U.S.C. § 2253(c)(1)(B) provides "an appeal may not be taken to the court of

appeals from ... the final order in a proceeding under section 2255" unless a

circuit judge issues a certificate of appealability. "A certificate of appealability

may issue ... only if the applicant has made a substantial showing of the denial of

a constitutional right." 28 U.S.C. § 2253(c)(2). Thus, we must determine

whether Mr. Souders has made a substantial showing of the denial of a

constitutional right. If Mr. Souders has failed to make such a showing, we must

dismiss his appeal.



      Mr. Souders contends he has established the denial of a constitutional right

by proving his conviction under 18 U.S.C. § 924(c)(1) is invalid. Mr. Souders

argues there is no evidence to establish he "used" or "carried" a firearm during

and in relation to the commission of a drug trafficking crime. According to Mr.

Souders, the evidence merely indicates his firearm was passively stored near

drugs or drug proceeds.



      18 U.S.C. § 924(c)(1) makes it unlawful to use or carry a firearm "during

and in relation to any ... drug trafficking crime." In order to establish "use" of a


                                          -4-
firearm under § 924(c)(1), the government must establish "active employment" of

the weapon. Bailey v. United States, 116 S. Ct. 501, 506 (1995). To satisfy the

"carry" prong of § 924(c)(1), the government must satisfy two elements:

"'possession of the weapon through the exercise of dominion or control; and

transportation of the weapon.'" United States v. Smith, 82 F.3d 1564, 1568 (10th

Cir. 1996) (quoting United States v. Spring, 80 F.3d 1450, 1465 (10th Cir.), cert.

denied, 117 S. Ct. 385 (1996)); see also United States v. Hernandez, 80 F.3d

1253, 1258 (9th Cir. 1996) ("to be convicted of 'carrying' a gun ..., the defendant

must have transported the firearm on or about his or her person."). The Supreme

Court has ruled a defendant may not be convicted under § 924(c)(1) "merely for

storing a weapon near drugs or drug proceeds." Bailey, 116 S. Ct. at 508.



      Here, Mr. Souders pled guilty to violating § 924(c)(1). In his "Petition to

Enter Plea of Guilty," Mr. Souders described the act that formed the basis of his

plea, as follows:

            I was in Room # 173 at the ThunderBird Lodge in Norman,
      Okla with my 357 colt in a dresser draw[er] at which time chemicals
      and drugs were present; I also used the telephone to call LABCO and
      Midamerica to find out about buying iodine crystals, acids, etc.

At Mr. Souders' sentencing hearing, the district court inquired further as to the

factual basis for his guilty plea. The court and the defendant engaged in the

following exchange:

                                         -5-
           THE COURT: And in regard to Count 4 of the indictment, tell
      me about that.

            DEFENDANT SOUDERS: I had in my possession a gun
      which I carried for quite sometime.

             ....

            THE COURT: And did you knowingly have a firearm during
      your participation in this conspiracy to manufacture
      methamphetamine?

             DEFENDANT SOUTHERS: Yes.


      As found by the district court, we believe Mr. Souders' § 924(c)(1)

conviction can be sustained under the "carry" prong of the statute. Mr. Souders'

own admissions sufficiently establish Mr. Souders "carried" a firearm during and

in relation to the conspiracy to manufacture methamphetamine. Accordingly, we

conclude Mr. Souders' conviction and sentence under 18 U.S.C. § 924(c)(1) are

valid and should not be set aside. 1



      1
          Mr. Souders appears to argue the district court erred in failing to hold an
evidentiary hearing on Mr. Souder's habeas motion. We review the district court's
decision to deny an evidentiary hearing for an abuse of discretion. United States
v. Barboa, 777 F.2d 1420, 1422 (10th Cir. 1985). Under 28 U.S.C. § 2255, the
district court is required to conduct an evidentiary hearing "[u]nless the motion
and the files and records of the case conclusively show that the prisoner is
entitled to no relief." Here, we believe the record conclusively shows Mr.
Souders is not entitled to any relief under 28 U.S.C. § 2255. Consequently, the
district court did not abuse its discretion in denying Mr. Souders an evidentiary
hearing.


                                         -6-
III. CONCLUSION

      Having determined Mr. Souders' § 924(c)(1) conviction to be valid, we

hereby conclude a certificate of appealability should not issue. Mr. Souders'

appeal is hereby denied and dismissed.



                                      Entered for the Court


                                      WADE BRORBY
                                      United States Circuit Judge




                                         -7-